AFFIRMED; Opinion Filed January 29, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00869-CV

  RODNEY SHARP AND/OR ALL OCCUPANTS OF 7501 ASHCREST LN DALLAS,
                      TEXAS 75249, Appellants
                               V.
           WOODRIDGE PROPERTIES COMPANY LP, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00238-C

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
       Rodney Sharp and/or all occupants of 7501 Ashcrest Ln. Dallas, Texas 75249 appeal the

trial court’s judgment awarding possession of the property to Woodridge Properties Company

LP. Appellants bring two issues on appeal contending (1) Woodridge failed to allege it had

standing to bring the forcible detainer action; and (2) Woodridge failed to establish that it had

authority to enforce the terms of the deed of trust. We affirm the trial court’s judgment.

                                        BACKGROUND

       Woodridge alleged it acquired the property under a special warranty deed. The property

had been foreclosed under a deed of trust and sold at the foreclosure auction to Wells Fargo

Bank. Wells Fargo deeded the property to Woodridge. The deed of trust signed by Sharp

provided that in the event of foreclosure, persons in possession of the property would become

tenants at sufferance. Woodridge alleged the deed of trust stated that if the tenants at sufferance
did not surrender possession of the property upon demand, then the purchaser would be entitled

to institute an action for forcible detainer. 1 Woodridge alleged it became the landlord and

appellants became tenants at sufferance as provided by the deed of trust, and appellants refused

Woodridge’s written demand to surrender the property. Woodridge prayed for “judgment for the

restitution of such premises.” Following a hearing, the trial court awarded possession of the

property to Woodridge.

                                                      FORCIBLE DETAINER

            In their first issue, appellants contend Woodridge failed to allege it had standing to bring

this forcible detainer action. Standing is a component of subject-matter jurisdiction and is a

constitutional prerequisite to maintaining a lawsuit. In re I.I.G.T., 412 S.W.3d 803, 805 (Tex.

App.—Dallas 2013, no pet.). A person has standing if: (1) he has sustained, or is immediately

in danger of sustaining, some direct injury as a result of the defendant’s wrongful act; (2) he has

a direct relationship between the alleged injury and the claim being adjudicated; (3) he has a

personal stake in the controversy; (4) the challenged action has caused him some injury in fact,

either economic, recreational, environmental, or otherwise; or (5) he is an appropriate party to

assert the public’s interest in the matter, as well as his own. Asshauer v. Wells Fargo Foothill,

263 S.W.3d 468, 471 (Tex. App.—Dallas 2008, pet. denied). The plaintiff has the burden of

alleging facts, which if taken as true, affirmatively demonstrate a court’s jurisdiction to hear a

case. Id.; Nausler v. Coors Brewing Co., 170 S.W.3d 242, 248 (Tex. App.—Dallas 2005, no

pet.).




    1
        The deed of trust was attached to the petition. Section 21 of the deed of trust included the following:
            If the property is sold pursuant to this paragraph 21, Borrower or any person holding possession of the Property through
            Borrower shall immediately surrender possession of the Property to the purchaser at that sale. If possession is not
            surrendered, Borrower or such person shall be a tenant at sufferance and may be removed by writ of possession.



                                                                        –2–
        Appellants assert that “Woodridge has alleged no facts which, if taken as true, establish

the Court’s jurisdiction.” We disagree. Woodridge alleged it acquired the property through a

special warranty deed, a copy of which was attached to the petition and incorporated by

reference into it. The special warranty deed showed the property was transferred to Woodridge

by Wells Fargo Bank, N.A. A substitute trustee’s deed attached to the petition shows the

property was sold to Wells Fargo in a foreclosure auction on July 3, 2012. Woodridge alleged

that the deed of trust under which the property was foreclosed made appellants tenants at

sufferance and that Woodridge became appellants’ landlord. Woodridge also alleged it gave

appellants notice to vacate the property and that they failed to do so. These allegations were

sufficient to allege Woodridge sustained a direct injury as a result of appellants’ wrongful act.

Accordingly, we conclude the allegations in Woodridge’s petition were sufficient to demonstrate

its standing to bring suit. See Fed. Nat’l Mortg. Ass’n v. Ephriam, No. 05-13-00984-CV, 2014

WL 2628036, *2 (Tex. App.—Dallas June 12, 2014, no pet.) (mem. op.).                  We overrule

appellants’ first issue.

        In their second issue, appellants contend the trial court erred by granting possession of

the property to Woodridge because Woodridge failed to prove it was entitled to possession.

Appellants also contend Woodridge failed to prove it had the authority to enforce the terms of

the deed of trust.     Appellants also argue Woodridge did not present any evidence at trial

establishing its standing. Appellants did not request the trial court make findings of fact and

conclusions of law, and they did not request that the court reporter prepare a reporter’s record.

When there is no reporter’s record and findings of fact and conclusions of law are neither

properly requested nor filed, the judgment of the trial court implies all necessary findings of fact

to sustain its judgment. Waltenburg v. Waltenburg, 270 S.W.3d 308, 312 (Tex. App.—Dallas




                                                –3–
2008, no pet.). Accordingly, we must presume sufficient facts support the judgment. We

overrule appellants’ second issue.

                                          SANCTIONS

       Woodridge asserts the appeal is frivolous and requests that we award damages under rule

45 of the Texas Rules of Appellate Procedure. Appellant did not respond to Woodridge’s

request for damages. Rule 45 states that if the court of appeals “determines that an appeal is

frivolous, it may . . . award each prevailing party just damages.” TEX. R. APP. P. 45. In this case,

the trial court required appellant to supersede the judgment by paying into the registry of the

court $650 per month. The supersedeas bond in a forcible detainer case “provide[s] protection

for the appellee to the same extent as in any other appeal, taking into consideration the value of

rents likely to accrue during appeal, damages which may occur as a result of the stay during

appeal, and other damages or amounts as the court may deem appropriate.” TEX. PROP. CODE

ANN. § 24.007(a) (West 2014); see Baxter v. Gates of Normandie, No. 05-03-00245-CV, 2004

WL 303594, *1 (Tex. App.—Dallas Feb. 18, 2004, no pet.) (mem. op.) (“A supersedeas bond is

intended to indemnify the judgment creditor from losses caused by delay of appeal.”).

Woodridge does not explain, and the record does not show, how Woodridge suffered any

damages from the appeal beyond the $650 per month in the supersedeas bond.

       Woodridge requests that we order the supersedeas amounts released to it immediately.

However, the fact that the trial court ordered appellant to pay a supersedeas amount of $650 per

month into the registry of the trial court does not mean Woodridge is entitled to the full amount.

Instead, Woodridge must show the extent of its damage or loss during the appeal. See Baxter,

2004 WL 303594, at *1. Because this determination involves fact findings not established by the

record, the damages cannot be determined in an appellate court but must be determined in the




                                                –4–
trial court by proof of facts transpiring after judgment and during the pendency of the appeal.

See id.

          Accordingly, without determining whether the appeal is frivolous, we deny Woodridge’s

request for damages under rule 45.

                                          CONCLUSION

          We affirm the trial court’s judgment.




                                                        /Lana Myers/
                                                        LANA MYERS
130869F.P05                                             JUSTICE




                                                  –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

RODNEY SHARP AND/OR ALL                              On Appeal from the County Court at Law
OCCUPANTS OF 7501 ASHCREST LN                        No. 3, Dallas County, Texas
DALLAS, TEXAS 75249, Appellants                      Trial Court Cause No. CC-13-00238-C.
                                                     Opinion delivered by Justice Myers. Justices
No. 05-13-00869-CV         V.                        Bridges and Lang-Miers participating.

WOODRIDGE PROPERTIES COMPANY
LP, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee WOODRIDGE PROPERTIES COMPANY LP recover its
costs of this appeal from appellants RODNEY SHARP AND/OR ALL OCCUPANTS OF 7501
ASHCREST LN DALLAS, TEXAS 75249.


Judgment entered this 29th day of January, 2015.




                                               –6–